                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

GREGORY STILLMAN,                           )
                                            )
                      Plaintiff,            )
                                            )       Case No.: 4:19-cv-00222
v.                                          )
                                            )
WAL MART STORES EAST I, LP,                 )
                                            )
                      Defendant.            )
                                            )

                                   CERTIFICATE OF SERVICE

       The undersigned certifies that on the 30th day of October 2019, an electronic copy of

Defendant’s Designation of Expert Witnesses was served on all counsel of record for Plaintiff.


                                            Respectfully submitted:


                                            /s/ M. Jared Marsh
                                            Lindsay P. Windham            (MO #66153)
                                            M. Jared Marsh                (MO #51817)
                                            HALBROOK WOOD, PC
                                            3500 West 75th Street, Suite 300
                                            Prairie Village, Kansas 66208
                                            TEL: (913) 529-1188
                                            FAX: (913) 529-1199
                                            E-MAIL: lwindham@halbrookwoodlaw.com
                                            E-MAIL: jmarsh@halbrookwoodlaw.com
                                            ATTORNEYS FOR DEFENDANT
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 30th day of October 2019, the foregoing was
electronically mailed to:

James A. Montee
Amanda J. Blackwood
Jeffrey Blackwood
MONTEE LAW FIRM, P.C.
P.O. Box 127
St. Joseph, Missouri 65054
Tel: (816) 364-1650
Fax: (816) 364-1509
E-MAIL: monteelaw@outlook.com
E-MAIL: amontee@monteelawfirm.com
E-MAIL: jblackwood@monteelawfirm.com
ATTORNEYS FOR PLAINTIFF

                                            /s/ M. Jared Marsh
                                            ATTORNEY FOR DEFENDANT
